TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00032-CR


George Alford Heidleberg, Jr., Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF DALLAS COUNTY, 265TH JUDICIAL DISTRICT

NO. F-0155561-IR, HONORABLE KEITH T. DEAN, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's third motion for extension of time to file brief is granted.  Appellant's
counsel, Ms. Scala D. Byers, is ordered to tender a brief in this cause no later than June 18, 2003. 
No further extension of time will be granted.
It is ordered June 12, 2003. 

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish